Citation Nr: 0336288	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  95-02 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a neuro-psychiatric 
disorder, variously diagnosed.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
August 1975, and from November 1976 to November 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefits sought 
on appeal.  

In May 2003, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A copy of that hearing 
transcript is in the claims file.  At the hearing, it was 
noted that the parties had agreed to frame the first issue on 
appeal as entitlement to service connection for a neuro-
psychiatric disorder, variously diagnosed.  Previously, that 
issue had been listed as two separate issues - entitlement to 
service connection for major depression and entitlement to 
service connection for situational reaction claimed as 
nervousness.

For reasons explained below, further development is needed in 
this case prior to proceeding with appellate disposition.  As 
such, this appeal will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

This appeal arises out of the veteran's claim that he 
currently has a psychiatric disorder and a bilateral foot 
disorder, which are related to his active military service.  
Upon a preliminary review of this file, the Board determines 
that further action is needed in this case.

Initially, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the Veterans' Claims Assistance Act of 2000 
(VCAA) was enacted, which is presently codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Under 38 U.S.C.A. § 5103A, the VCAA provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  

In the present case, the RO referenced the VCAA in a January 
2002 supplemental statement of the case (SSOC).  Moreover, in 
a September 2002 memorandum, a decision review officer opined 
that the RO had complied with the provisions of the VCAA.  
Nevertheless, the Board finds that the veteran was never 
specifically notified of the impact that the VCAA has on his 
case.  That is, the veteran was not notified of the type of 
evidence needed to substantiate his claims on appeal, 
including what evidence VA would obtain, and what evidence he 
should obtain.  See Quartuccio, supra.  As such, this case 
must be remanded so that the veteran can be provided with 
proper VCAA notice.

In addition to the foregoing, the Board notes that the 
veteran has identified additional relevant treatment records 
that should be obtained in connection with this appeal.  
Specifically, at the May 2003 hearing, the veteran indicated 
that in 1977 or 1978, he had been treated for depression at 
the Naval Hospital in San Diego, Balboa.  He indicated that 
he was an inpatient at that hospital for at least thirty 
days, although he was unable to obtain a copy of those 
records.  The veteran also testified that he had been treated 
at Charleston Naval Hospital sometime around 1975.  

The veteran's service medical records contain a notation 
dated in September 1977, in which it was noted that the 
veteran had been an inpatient at Balboa for approximately 21 
days, and discharged to duty to obtain special custom fitted 
safety shoes.  In an October 2000 compensation and 
examination report, conducted by the Royal Medical Group, the 
examiner noted that the veteran was assessed as having a 
situational reaction during service.  She also noted that the 
veteran reported that he was hospitalized at the Balboa Naval 
Hospital in San Diego sometime during his second period of 
active duty service.  The veteran reported that he was 
hospitalized primarily for a problem with his feet, but 
stated that he believed that he was also treated for 
depression at that time.  In providing her assessment of the 
veteran, the examiner stated that she did not have the 
records regarding the veteran's hospitalization, so she could 
not verify his recollection.  

The claims file does not currently contain records from 
either The Naval Hospital in San Diego (Balboa) or the 
Charleston Naval Hospital.  Nor does it appear that the RO 
made any previous requests to obtain copies of such records.  
As the veteran has identified these records as being 
potentially relevant to the claims on appeal, the RO should 
assist the veteran in obtaining copies of these records.  
See 38 U.S.C.A. § 5103A(b).  Moreover, if such records are 
obtained, and if they contain references to psychiatric 
symptoms, the veteran should be afforded another VA 
examination to ascertain whether there is any causal 
relationship between any current psychiatric symptoms and any 
symptoms he may have experienced during active duty, 
including when he was a patient at the Balboa Naval Hospital.  

Finally, the Board notes that the veteran was treated for 
corns and calluses on his feet during active duty service, 
but he has not identified any post-service treatment records 
for feet problems.  It appears that the veteran was scheduled 
for a VA examination for his feet in August 1992, but did not 
receive notice of the examination until two days after the 
scheduled date had passed.  The veteran wrote the RO 
requesting a new examination, but in a March 1993 letter, the 
RO denied his request.  The reasons the RO gave for the 
denial concerned factors to reopen a claim, as well as 
presumptive service connection.  The veteran should be 
informed of the elements for establishing service connection.  
He should be advised that if he can identify any post-service 
medical evidence reflecting treatment for a foot disorder 
that he may be entitled to a VA examination.  However, if he 
is unable to produce any evidence that he currently suffers 
from a foot disorder, and/or was treated for a foot disorder 
following service separation, a VA examination for his feet 
may not be necessary.  See 38 U.S.C.A. § 5103A(d).  

Therefore, in light of the foregoing, this appeal is REMANDED 
to the RO for the following:

1.  Review the record and ensure that all 
notification and development is completed 
as required by the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  In particular, ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied, 
and that the notice is in accordance with 
the decision of the United States Court 
of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) or other controlling 
legal authority.  As part of the duty to 
notify, the veteran should be informed 
that if he had any post-service medical 
treatment for foot problems, that he 
should submit such records or identify 
them so that VA may assist him in 
obtaining such.  He should be informed 
that one of the elements for establishing 
service connection is evidence of a 
current disability.  

2.  As part of the duty to assist, please 
request copies of any records of 
treatment for the veteran from the Balboa 
Naval Hospital in San Diego, in 1977 and 
1978.  Please also request copies of any 
records of treatment for the veteran at 
the Charleston Naval Hospital in 1975.  
If records from either location are 
unavailable, please indicate such clearly 
in the claims file, along with an 
explanation as to why they are 
unavailable.

3.  If any only if  treatment records are 
received from the Balboa Naval Hospital 
and/or the Charleston Naval Hospital, 
which reflect psychiatric symptoms, 
schedule the veteran for a VA examination 
to ascertain the current nature of any 
psychiatric disorder, and more 
importantly, request that the examiner 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that any current psychiatric 
disorder is causally related to an 
incident of the veteran's active military 
service, including any in-service 
symptoms of psychiatric disorder. 

4.  If any only if copies of medical 
records reflecting post-service treatment 
for a foot disorder are received, and if 
there is an indication that the veteran 
currently suffers from a foot disorder, 
then schedule the veteran for a VA 
podiatric examination to ascertain 
whether he currently has a bilateral foot 
disorder, and whether it is at least as 
likely as not (50 percent or greater) 
that any current foot disorder is 
causally related to an incident of his 
active service.  

5.  After all required notification and 
development has been completed, review 
each issue currently on appeal, on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


